Citation Nr: 0612068	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-00 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for avascular necrosis 
of the right hip with joint replacement.

2.  Entitlement to service connection for avascular necrosis 
of the left hip with joint replacement.

3.  Entitlement to service connection for avascular necrosis 
of the right knee with joint replacement.

4.  Entitlement to service connection for a left knee 
disorder.  

5.  Entitlement to service connection for residuals of a low 
back injury.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for bilateral foot 
blisters.  


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The RO denied entitlement to service connection for 
avascular necrosis of the right hip with joint replacement, 
avascular necrosis of the left hip with joint replacement, a 
right knee condition, a left knee condition, a low back 
condition, bilateral hearing loss, tinnitus and bilateral 
foot blisters.  

The issues of entitlement to service connection for bilateral 
avascular necrosis of the hips with joint replacement, 
avascular necrosis of the right knee with joint replacement, 
hearing loss, and bilateral foot blisters are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a left 
knee disorder that either had its onset in service or 
preexisted service and was permanently worsened therein; or 
that arthritis of the left knee was diagnosed within one year 
after his separation from service.  

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a low 
back disorder that either had its onset in service or 
preexisted service and was permanently worsened therein. 

3.  The veteran's tinnitus first manifested many years after 
service and is not related to his service or any aspect 
thereof.  


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
active military service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005)  

2.  A low back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, (2005)  

3.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2002 prior to the 
initial rating decision notifying the veteran of VA's duty to 
assist and of the evidence that the appellant needed to 
submit.  In addition, the RO sent a rating decision in May 
2002; and a statement of the case in January 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157, __ F.3d __, 
2006 WL 861143 (Fed. Cir. Apr. 5, 1996) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, No. 01-1917, __ Vet. App. __, 2006 WL 
519755 (Vet. App. Mar. 3, 2006).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the last adjudication in the October 2004 
supplemental statement of the case.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war, or had peacetime service after 
December 31, 1946, and arthritis or organic disease of the 
nervous system, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
to include a pre-existing chronic disease, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating that the disability was in fact 
incurred or aggravated during the veteran's service.  See 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

III.  Left knee disorder 

The veteran seeks entitlement to service connection for a 
left knee disorder.  He contends that he suffered a left knee 
injury in service or that his left knee disorder is secondary 
to other disorders.  

The veteran claims that he was in two helicopter accidents 
while serving in Vietnam.  He has submitted photographs of 
him sitting or standing near a helicopter.  He claimed that 
one helicopter was involved in a crash landing in September 
1967 and the other helicopter had been involved in a hard 
landing in December 1967.  He claimed that he had been in 
combat and flying on an assault gunship. 

Service medical records show that at a Class III Flight 
examination in service in October 1966 and October 1967 and 
at the separation examination in June 1969, the veteran 
denied having or having had a "trick" or locked knee, 
lameness, arthritis, swollen or painful joints.  At the 
enlistment examination in April 1966 and at Class III Flight 
examinations in October 1966 and November 1968, and at the 
separation examination in June 1969, the veteran's lower 
extremities were clinically evaluated as normal.  In November 
1968 the veteran reported that he was in good general health 
since the last physical examination.  In July 1969 the 
veteran stated that since his separation examination in June 
1969 there had been no change in his medical condition.  

Initially, the Board notes that the veteran did serve during 
a defined period of war under 38 C.F.R. § 3.2(f).  According 
to his discharge paper, his military specialty was helicopter 
mechanic.  Military records show that the veteran had been a 
crew chief assigned to an assault helicopter and received an 
Air Medal with eleven oak leaf clusters.  He participated in 
aerial missions over hostile territory in support of 
counterinsurgency operations.  Thus, the Board finds that the 
veteran's service in Vietnam falls under the definition of 
"engaged in combat with the enemy" and consideration under 
38 U.S.C.A. § 1154(b) is warranted.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); Sizemore v. Principi, 18 
Vet. App. 264, 272 (2004).

For veterans who engaged in combat with the enemy during 
active service, the regulations provide that "the Secretary 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service..." 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2005).  The Court has clarified that the 
term 'service connection' is used in section 1154(b) to refer 
to proof of incurrence or aggravation, rather than to the 
legal standard for entitlement to payments for disability.  
Velez v. West, 11 Vet. App. 148, 153 (1998).

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only as to whether an injury or disease was incurred 
or aggravated at that time, i.e., in service. It does not 
apply to the questions of whether there is a current 
disability or a nexus connecting any current disability to 
service.  See Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996); Gregory v. Brown, 8 Vet. App. 563 (1996).  The 
provisions of 38 C.F.R. § 1154(b) do not obviate the 
requirement that a veteran submit medical evidence of a 
causal relationship between his current condition and his 
military service.  Wade v. West, 11 Vet. App. 302 (1999).

The veteran has alleged that a left knee disorder is a result 
of trauma suffered in combat.  The veteran contends that he 
suffered injuries from two helicopter accidents in service.  
He claims that in a September 1967 incident, the helicopter 
made a crash landing, and another incident occurred in 
December 1967 where a helicopter made a hard landing.  The 
veteran submitted evidence obtained from the internet from a 
site maintained by the Vietnam Helicopter Pilots Association 
with documentation of the crash of a U.S. Army helicopter on 
which the veteran was a crew member.  Information about the 
accident indicates that no one was killed or injured in the 
crash.  A summary of the accident shows that the left cargo 
door was lost in flight striking the left pylon and tail 
rotor blades causing tail rotor failure.  A running landing 
was attempted.  A right turn began which carried the aircraft 
into a graded bank of soil causing the aircraft to turn over 
on its left side.  The left cargo door tracks were worn so 
that the door would not stay inplace and the cotter lock pin 
used to prevent door loss was missing.  The veteran's 
description of the crash landing in September 1967 does not 
indicate that it occurred during combat nor does the evidence 
submitted documenting the crash show it as a combat related 
incident.

The veteran has described the hard landing in December 1967 
as taking place while providing support and protection for 
combat operations.  The helicopter engine was damaged and 
they had a hard landing on a sand bar in a river.  Enemy 
troops were everywhere and they were saved by other gun ships 
and infantry troops.  The Board assumes for the purpose of 
our analysis that the veteran had engaged in combat with the 
enemy at the time of this incident.  

With all due respect to the assertions submitted by the 
veteran in this appeal, the competent evidence of record 
weighs against a conclusion that his current arthritis of the 
left knee, for which service connection has been claimed, is 
etiologically related to service.  

As noted above, there is no record in the service medical 
records of the veteran having incurred a left knee injury.  
However, even accepting, under the provisions of 38 U.S.C.A. 
§ 1154(b), the veteran's claim that he suffered a left knee 
injury as a result of a helicopter incident, there is no 
evidence of record that he sustained a chronic left knee 
disorder in service.  Service medical records show that at 
examinations after December 1997, he denied having a knee 
condition and the clinical evaluation of his lower 
extremities was normal.  Thus, a chronic left knee disorder 
is not shown in service.  

In addition, post service, in August 2004 the veteran 
provided information about incidents in service with regard 
to another claim.  He wrote that in October 1967, upon 
landing, the helicopter rolled, flipped over and he was 
trapped in the safety harness.  After being freed by another 
crewmember, they ran away from the helicopter afraid of an 
explosion or fire.  The veteran did not report having been 
injured in this crash.  He reported the helicopter's hard 
landing in December 1967, but made no mention of sustaining 
any injury.  He summarized his duties as a crew chief and 
operating a machine gun on the helicopter.  He noted that 
there were deaths and injuries all around him; but he did not 
mention having been injured.   

VA outpatient treatment records show that in February 2002, 
the veteran's past medical history included arthritis of the 
knees.  The assessment included arthritis of the multiple 
sites, stable.  X-rays revealed mild degenerative disease of 
the left knee joint.  A VA x-ray of the bilateral knee in 
November 2002 showed minimal cortical to moderate 
degenerative joint disease. 

Although a private medical doctor wrote in May 2002 that the 
veteran's suffering of a traumatic injury event with a 
helicopter crash, as well as the Agent Orange exposure could 
be casually related to his development of unusual 
presentation of bilateral hip and bilateral knee avascular 
necrosis, the doctor's private clinical records submitted 
show no diagnosis of avascular necrosis of the left knee.  
Private medical treatment records from December 1999 to 
January 2002 show that in December 1999, range of motion of 
the veteran's left knee was full extension to 125 degrees of 
flexion.  In January 2000 the veteran complained of left knee 
pain and discomfort.  X-rays revealed minimal degenerative 
changes.  A MRI of the left knee in January 2000 revealed no 
evidence of avascular necrosis.  Accordingly, the Board finds 
that this opinion is not competent medical evidence of a 
nexus between the appellant's claimed left knee disorder and 
active service.

Service connection for arthritis of the left knee is not 
warranted on a presumptive basis as the evidence of record 
first shows x-ray findings of minimal degenerative changes of 
the left knee in January 2000, many years after service.  
Further, there is no competent medical evidence of record 
that provides a link between the veteran's current arthritis 
of the left knee and service or an incident in service.

We do recognize that the veteran sincerely believes that he 
has a left knee disorder attributable to his service, but 
there is no evidence of record that he has any specialized 
medical knowledge.  He is competent, as a layman, to report 
that as to which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, lay individuals 
are not considered competent to offer medical opinions or 
diagnoses, and statements to that effect do not provide a 
basis upon which to establish service connection.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the veteran's assertions are not competent medical evidence 
of a nexus (that is, a causal link) between current arthritis 
of the left knee and his active service, or of claimed 
continuity of symptomatology demonstrated since he left 
service.

The veteran also claims that his left knee disorder is 
secondary to other musculoskeletal disorders.  However, as he 
is not service connected for any musculoskeletal disorders, 
consideration of his claim under 38 C.F.R. § 3.310(a) is not 
warranted.  

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's left knee disorder is related to any incident 
during service.  Thus, the preponderance of the evidence is 
against granting service connection, either on a direct 
basis, any presumptive basis, or as secondary to a service-
connected disability.  Since the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, the claim must be denied.

IV.  Low back disorder

The veteran seeks entitlement to service connection for a low 
back disorder.

At the enlistment examination in April 1966, the veteran 
described his current health as fair and that he had a bad 
back.  He reported having or having had recurrent back pain 
and that he had worn a brace or back support.  The physician 
commented that the veteran had recurrent back pain.  His 
spine was clinically evaluated as normal.  

Service medical records show that in service in August 1966 
at the Reception Center at Fort Benning, he complained of low 
back pain with no known trauma.  He had full range of motion 
and an obese abdomen.  No profile was assigned.  

When the veteran was examined in October 1966 for a Class 
Flight III examination, he described his current health as 
having back trouble.  He reported having or having had worn a 
brace or back support and recurrent back pain.  The physician 
commented that there was no change in physical status since 
entrance to active duty.  Positive answers were not of 
medical significance.  The clinical evaluation for his spine 
was normal.

In October 1967, at a Class III Flight Physical he described 
his health as good.  He reported having worn a brace or back 
support.  He denied having or having had arthritis, or 
swollen or painful joints.  When examined in November 1968 
for the Annual Class III Flight Physical his spine was 
clinically evaluated as normal.  He reported having good 
general health since his last physical examination.  In March 
1969 the veteran was medically disqualified for an Army 
Aviation Class III by reason of obesity.  

At the separation examination in June 1969 the veteran's 
spine was clinically evaluated as normal.  He denied having 
or having had recurrent back pain.  In July 1969 the veteran 
stated that since his separation examination in June 1969 
there had been no change in his medical condition.  

Although the veteran gave a history of back pain at the time 
of the entrance examination, this, by itself does not 
constitute a notation of a preexisting condition.  38 C.F.R. 
§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  There was no 
medical diagnosis of a low back disorder at the time of the 
entrance examination and the clinical evaluation for the 
spine was normal.  

As noted above, there is no record in the service medical 
records of the veteran having incurred a low back injury.  
However, even accepting, under the provisions of 38 U.S.C.A. 
§ 1154(b), the veteran's claim that he suffered a low back 
injury as a result of the helicopter incidents, there is no 
evidence of record that he sustained a chronic low back 
disorder in service or aggravation of a pre-service low back 
disorder.  Although at his entrance examination, the veteran 
reported low back pain, the clinical evaluation of his spine 
was normal.  Service medical records show that at periodic 
examinations, including after the helicopter incidents, the 
clinical evaluation of his spine was normal.  At the 
separation examination, the veteran denied low back pain.  
Thus, a chronic low back disorder or aggravation of pre-
service low back pain is not shown in service.  

The first post service medical evidence of record of a low 
back disorder is shown in VA outpatient treatment records.  
In June 2004, many years after service, the veteran 
complained of sudden onset of right lower buttock pain 
radiating to his right thigh.  VA x-rays in June 2004 showed 
probable mild lower lumbar bilevel disk derangement and 
osteophytosis from L1 through L5.  This evidence shows a 
current low back disorder, but does not provide a link to 
service or to a service-connected disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The veteran also claims that his low back disorder is 
secondary to other musculoskeletal disorders.  However, as he 
is not service connected for any musculoskeletal disorders, 
consideration of this claim under 38 C.F.R. § 3.310(a) is not 
warranted.  

With regard to the assertions of the veteran that his low 
back disorder was incurred in service, we certainly respect 
his right to offer his opinion, but as discussed above, he is 
not deemed competent to present evidence as to diagnosis, 
medical etiology, or causation.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's current low back 
disorder was incurred in or aggravated during service or is 
secondary to a service-connected disability.  There is no 
competent medical evidence that the veteran currently has a 
low back disorder which has been linked to service or 
symptomatology since service, which is a basic requirement 
under the law for granting service connection.    

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that a 
current low back disorder is a result of an injury or disease 
in service.  Therefore, the benefit-of-the-doubt doctrine is 
inapplicable, and service connection must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.

V.  Tinnitus

The veteran seeks entitlement to service connection for 
tinnitus.  He has not claimed that tinnitus is result of 
combat.  

Service medical records in this case are negative for 
complaints, findings or diagnosis of tinnitus.  The Board 
finds that the weight of the evidence demonstrates that 
chronicity in service is not established in this case.  

With regard to the continuity of post-service symptomatology, 
available evidence indicates that the veteran did not 
complain of tinnitus until December 2001, approximately 32 
years after separation from service.  VA outpatient treatment 
records show in December 2001 that the veteran complained of 
a "cricket" sound in his ears for the prior four months.  At 
an audiology consultation in January 2002, the veteran 
complained that his right ear had been ringing like crickets 
for six months.  There was no assessment of tinnitus.  The 
impression was tinnitus of questioned etiology.  In view of 
the lengthy period without treatment, there is no evidence of 
a continuity of symptomatology, and this weighs heavily 
against the claim.  See Maxon v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

Service connection may be granted when the evidence 
establishes a medical nexus between military service and 
current complaints.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  In this case, there is no evidence establishing a 
direct medical nexus between military service and the 
veteran's claimed tinnitus condition.  

While the veteran may sincerely believe that his tinnitus is 
the result of his active service, laypersons are not 
considered competent to offer medical opinions, and testimony 
to that effect does not provide a basis upon which to 
establish service connection.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opinion on matter requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  With all due respect for his opinion, the 
veteran's assertions regarding his tinnitus are not 
professionally competent.  The documentary record is of 
probative value, and fails to show that the veteran 
complained of any tinnitus during his active service or for 
many years post service.  Finally, the competent medical 
evidence of record does not establish a nexus (i.e., a causal 
relationship) between the veteran's claimed tinnitus and his 
active service or any service-connected disability.

The weight of the medical evidence indicates that the 
veteran's claimed tinnitus condition began many years after 
service and was not caused by any incident of service.  The 
condition was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The veteran seeks entitlement to service connection for 
hearing loss.  He reported having been exposed to noise in 
service from rockets and bombs and having been in two 
aircraft crashes.  He denied any occupational noise exposure.  
His history was significant for hunting and shooting.  
Service medical records show that prior to service the 
veteran reported having ear trouble and during service the 
veteran complained of ear trouble.  Several audiological 
examinations show a shift in pure tone thresholds.  Post 
service medical records show the veteran sought treatment in 
December 2001 and January 2002 for sudden hearing loss in the 
left ear and decreased hearing in the right ear.  

At an audiology consultation in January 2002, the assessment 
was mild to moderate sensory hearing loss on the right ear 
and mild to profound sensory hearing loss on the left ear.  
His speech recognition thresholds were 40 dB on the right and 
65 dB on the left.  Although the examiner noted that the 
results did not explain the etiology of the sudden hearing 
impairment, no opinion as to etiology was provided.  Prior to 
appellate review, a medical opinion is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4) (2005).  

After a supplemental statement of the case was issued in 
October 2004, the veteran submitted additional evidence 
regarding his claims for asvacular necrosis.  Although the RO 
submitted this evidence to the Board, it did not issue a 
supplemental statement of the case addressing such evidence 
and the veteran did not submit a waiver of initial 
consideration of this evidence by the RO.  In fact, in a 
statement received at the RO in December 2005, the veteran 
requested that if his claim could not be granted on the basis 
of the evidence submitted then a supplemental statement of 
the case should be issued.  Accordingly, this issue is 
remanded to the RO for initial consideration of the private 
medical statement submitted in November 2004.  Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed.Cir. 2003).  

In addition, the veteran has submitted a private medical 
opinion relating his avascular necrosis to claimed injuries 
suffered in helicopter crash landings and/or to exposure to 
Agent Orange.  Prior to appellate review, a medical opinion 
is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) 
(2005).  

The veteran is also seeking entitlement to service connection 
for bilateral foot blisters and has described the condition 
as "jungle rot".  Medical records show diagnoses of 
recurrent cellulitis and fungal paronychia.  Evidence of 
record shows that the veteran served in Vietnam and thus is 
presumed to have been exposed to herbicides; however, it does 
not appear that he has been provided with an examination 
based on exposure to herbicides.  Accordingly, this issue is 
remanded to the RO to schedule the veteran for an herbicide 
exposure examination.  VA's duty to assist a claimant 
includes providing a medical examination or to obtain a 
medical opinion when necessary to decide the claim.  38 
C.F.R. § 3.159(c)(4) (2005).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Schedule the veteran for a VA 
herbicide exposure examination.  The 
claims file, including this Remand, must 
be made available for review by the 
examiner in conjunction with the 
examination and should be so noted in the 
examination report.  The examiner should 
provide an opinion as to whether fungal 
paronychia, if shown, is at least as 
likely as not (i.e., at least a 50 percent 
probability) related to exposure to Agent 
Orange.  

The examiner should also provide an 
opinion as to whether avascular necrosis 
of the bilateral hip and right knee is at 
least as likely as not (i.e., at least a 
50 percent probability) related to 
exposure to Agent Orange.

2.  Request that the veteran provide a 
history of in-service and post-service 
exposure to acoustic trauma, to include 
the extent to which he was provided and 
utilized hearing protection.

3.  Schedule the veteran for a VA 
audiological examination.  If the results 
of the auditory examination show auditory 
thresholds or speech recognition scores 
that meet the criteria for impaired 
hearing set forth in 38 C.F.R. § 3.385 
(2005), then obtain a medical opinion from 
an appropriate physician regarding the 
etiology of the veteran's hearing loss.  
The claims folder, to include a copy of 
this Remand and all additional records 
obtained, must be made available to the 
medical reviewer in order that he or she 
may review pertinent aspects of the 
veteran's service and medical history.  
The examiner should provide an opinion as 
to (1) whether the evidence of record 
shows hearing impairment or ear trouble at 
the veteran's entrance to service, and, if 
so, is aggravation in service shown; and 
(2) is it at least as likely as not (i.e., 
to at least a 50 percent degree of 
probability) that any current hearing 
impairment originated during service or is 
otherwise related to service.  

4.  Request a medical opinion from a VA 
orthopedist as to the etiology of the 
veteran's avascular necrosis of the 
bilateral hip and right knee.  The claims 
folder, to include a copy of this Remand 
and all additional records obtained, must 
be made available to the medical reviewer 
in order that he or she may review 
pertinent aspects of the veteran's service 
and medical history.  The reviewer should 
provide an opinion as to whether the 
veteran's avascular necrosis, resulting in 
bilateral hip and right knee replacement, 
is at least as likely as not (i.e., at 
least a 50 percent probability) related to 
service or an incident in service.  

5.  After undertaking any other development 
deemed essential in addition to that specified 
above, re-adjudicate the veteran's claim with 
consideration of all evidence received since 
the October 2004 supplemental statement of the 
case.  If any benefit sought on appeal remains 
denied, the appellant should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


